This proceeding in error is brought to reverse a judgment rendered upon a demurrer to the evidence, and the errors complained of consist only of errors alleged to *Page 86 
have occurred on the trial. The record fails to disclose that a motion for a new trial was filed in the trial court, which motion is necessary in order to review the errors complained of. State v. Poor, 33 Okla. 376, 125 P. 726; Stump v. Porteret al., 31 Okla. 157, 120 P. 639; State v. Adams,31 Okla. 775, 123 P. 1127; Campbell v. Lane, 31 Okla. 757,123 P. 1061.
The motion to dismiss is sustained.